Citation Nr: 1124813	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-39 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her representative




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  He died in July 2005.  The appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the April 2006 decision was deemed a final decision in a subsequent rating decision dated in February 2008, in which a claim to reopen the claim for cause of death was denied.  However, the Board construes the April 2006 rating decision as a decision on appeal because the notification letter associated with that decision is undated.  As such, it is unclear when the appellant received notification that the April 2006 rating decision denied her claim.  The Board cannot conclude that an August 2007 notice of disagreement received by the RO was untimely.  See 38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2010).  The appellant's original claim for cause of death, received in August 2005, remains in appellate status, therefore.             

Nevertheless, additional development is necessary in this matter.  The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Under 38 U.S.C.A. § 1310, a Veteran's death will be considered as having been due to a disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran died in July 2005.  The certificate of death in the claims file indicates that he died from chronic obstructive pulmonary disease (COPD).  The certificate also lists prostate cancer as a condition "contributing" to death.  

The Board must determine whether the Veteran's prostate cancer was a "contributory cause of death" as defined under 38 C.F.R. § 3.312(c).  To do so, the Board needs additional medical inquiry and document development.  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the appellant to identify any physicians and hospitals where the Veteran received treatment during the three years immediately before his death. After any necessary authorization has been received , an attempt should be made to obtain copies of  the treatment records.    

2.  An opinion on this matter should then be obtained from a VA oncologist.  The claims file must be made available to and reviewed by the examiner, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  

3.  The examiner should provide an opinion as to whether the Veteran's prostate cancer - or treatment received for that disorder - contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  Any conclusion reached should be supported by a rationale.

4.  The RO should then readjudicate the issue on appeal (i.e., noted in the original claim for cause of death filed in August 2005).  If the determination remains unfavorable to the appellant, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


